IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-50927
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

MANUEL PACHECO, also known as Manuel
Octavio Pacheco-Alvarez; RMI SERVICES
INTERNATIONAL, INC.,

                                         Defendants-Appellants.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-95-CR-171-1
                      USDC No. SA-95-CR-171-4
                        - - - - - - - - - -
                           June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellants appeal the district court’s denial of their

motion to dismiss the criminal indictment against them on the

ground that it violates the Due Process, Double Jeopardy, and

Excessive Fines Clauses of the U.S. Constitution.   Appellants

argue that the simultaneous prosecution of civil forfeiture


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50927
                               - 2 -

proceedings and this criminal prosecution violates the Due

Process Clause in that the proceedings are designed to exhaust

appellants’ resources.   We decline to review appellants’ due

process claim for lack of jurisdiction in this interlocutory

appeal.   See Abney v. United States, 431 U.S. 651, 662 (1977);

United States v. Arreola-Ramos, 60 F.3d 188, 191 (5th Cir. 1995).

     Appellants also argue that the simultaneous civil forfeiture

and criminal proceedings violate the Double Jeopardy Clause.       The

record indicates that the civil forfeiture proceedings have been

consolidated and stayed pending the resolution of the criminal

proceedings against appellants.   Because there has been no final

adjudication of civil liability in the civil forfeiture

proceedings, jeopardy has not attached and the instant criminal

prosecution does not violate the Double Jeopardy Clause.     See

United States v. Gonzalez, 76 F.3d 1339, 1344 (5th Cir. 1996).

     AFFIRMED.